Case 1:20-cv-01612-JRS-DML Document 30 Filed 08/18/20 Page 1 of 1 PageID #: 397




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF INDIANA
                             INDIANAPOLIS DIVISION

 SHAWN ESTEP,                                   )
 JENNIFER ESTEP,                                )
                                                )
                            Plaintiffs,         )
                                                )
                       v.                       )     No. 1:20-cv-01612-JRS-DML
                                                )
 SHELLPOINT MORTGAGE SERVICING,                 )
 MILL CITY MORTGAGE LOAN TRUST                  )
 2019-1 WILMINGTON SAVINGS FUND,                )
 SOC., FSB,                                     )
 EQUIFAX INFORMATION SERVICES,                  )
 LLC.,                                          )
 TRANS UNION, LLC,                              )
                                                )
                            Defendants.         )

                 Entry and Order from Initial Pretrial Conference
       The defendants, by counsel, appeared for an initial pretrial conference on

 August 18, 2020, with the magistrate judge. Counsel for plaintiff failed to appear as

 ordered. Within 7 days of this entry, counsel for the plaintiff is to show cause, in a

 filed writing, why they should not be sanctioned for failure to appear.

       The case management plan submitted in this case is approved as modified by

 the magistrate judge in the margins of the case management plan.

       So ORDERED.                  ____________________________________
        Date: 8/18/2020                Debra McVicker Lynch
                                       United States Magistrate Judge
                                       Southern District of Indiana
 Distribution:


 All ECF-registered counsel of record by email through the Court’s ECF system
